Citation Nr: 0944067	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-22 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from March 1943 to January 
1946.  He died in May 2000.  The Appellant is his surviving 
spouse (widow).  She appealed to the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that declined to reopen the 
Appellant's previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  In a April 2001 rating decision, the RO denied the 
Appellant's claim for service connection for the cause of the 
Veteran's death.  The RO sent her a letter in May 2001 
notifying her of that decision and apprising her of her 
procedural and appellate rights, and she did not appeal.

2.  The additional evidence received since that April 2001 RO 
decision denying service connection for the cause of the 
Veteran's death is duplicative or cumulative of evidence 
already considered or does not relate to an unestablished 
fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's April 2001 decision denying service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  New and material evidence has not been received since the 
RO's prior April 2001 decision to reopen the claim for 
service connection for cause of the Veteran's death.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of letters dated in 
October 2004 and June 2005, the RO advised the Appellant of 
the evidence needed to substantiate her claim and explained 
what evidence VA was obligated to obtain or to assist her in 
obtaining and what information or evidence she was 
responsible for providing.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  And for a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that she submit any evidence in her possession that might 
substantiate her claim.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that 
October 2004 VCAA notice letter prior to initially 
adjudicating the Appellant's claim in January 2005, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And, since providing the 
additional VCAA notice in June 2005, the RO has readjudicated 
the claim in the June 2006 statement of the case (SOC) - 
including, as already mentioned, considering additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue.  This is 
important to point out because if, as here, there was no VCAA 
notice provided prior to the initial adjudication of the 
claim, or for whatever reason the notice provided was 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claim, including in a 
SOC or SSOC, such that the intended purpose of the notice is 
not frustrated and the Appellant is given ample opportunity 
to participate effectively in the adjudication of her claim.  
In other words, this timing error in the provision of the 
notice is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the June 2005 VCAA notice letter informed the 
Appellant of what constituted new and material evidence to 
reopen her previously denied, unappealed claim for service 
connection for the cause of the Veteran's death.  The letter 
complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
it apprised her of the specific reasons this claim was 
previously denied, in addition to explaining the type of 
evidence and information needed to establish the Veteran's 
underlying entitlement to service connection (in the event 
the claim was reopened).  See, too, VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006).

A more recent June 2006 SOC also informed the Appellant of 
the downstream disability rating and effective date elements 
of her claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Here, however, the RO did not go back and 
readjudicate the claim by way of a subsequent supplemental 
SOC (SSOC).  So in essence, based on the above caselaw, the 
timing defect in VCAA notice was not rectified.  Regardless, 
the Court also recently held the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the Appellant did not submit any additional 
pertinent evidence in response to the June 2006 SOC.  
Therefore, the absence of a subsequent SSOC after this notice 
is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  Furthermore, 
since the Appellant's claim to reopen her previously denied 
claim for service connection for the cause of the Veteran's 
death is being denied, no disability rating or effective date 
will be assigned.  Therefore there can be no possibility of 
any prejudice to the Appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In cases involving claims for DIC benefits, including for 
cause of death, § 5103A VCAA notice must include: (1) a 
statement of the conditions, if any, for which the Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

The October 2004 letter from the RO also advised the 
Appellant of the type of evidence needed to substantiate her 
cause-of-death claim and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373- 74 (2002).  But that letter admittedly 
did not comply with Hupp insofar as advising her of the 
Veteran's service-connected disabilities when he died and by 
providing an explanation of the evidence and information 
required to substantiate her cause-of-death claim based on 
these service-connected disabilities or, alternatively, based 
on a condition not yet service connected.  In her August 2004 
claim to re-open her previously denied claim, she evidenced 
her actual knowledge of the need for her to show that one of 
the Veteran's disabilities either caused or contributed 
substantially or materially to his death.  More specifically, 
she spoke of how his death from cancer was directly related 
to his hepatitis, which she believed he incurred during his 
military service.

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Appellant and her representative have not made any 
such allegation of prejudicial error in the VCAA notice they 
received (or did not receive).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Appellant and her 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of the Veteran's service treatment 
records (STRs), private medical records, and VA medical 
records.

The Board notes that an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case because there is no 
indication that the Veteran's disabilities are associated 
with his period of active service. 

There is, however, an exception when as here there is a 
petition to reopen a previously denied, unappealed claim.  
According to 38 C.F.R. § 3.159(c)(4)(iii), there is no 
obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen the previously denied, unappealed claim.  And, 
here, there is no such new and material evidence concerning 
the claim for service connection for the cause of the 
Veteran's death, so no requirement to schedule an examination 
for a medical nexus opinion.
 
The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Appellant will 
not be prejudiced as a result of the Board's adjudication of 
her claim.

Whether There is New and Material Evidence to Reopen the 
Claim for Service Connection for the Cause of the Veteran's 
Death

The RO denied the Appellant's petition to reopen her cause-
of-death claim in the January 2005 rating decision at issue 
- determining she had not submitted new and material 
evidence to warrant reopening the claim.  The Board also must 
make this threshold preliminary determination as to whether 
new and material evidence has been submitted, before 
proceeding further, because it affects the Board's 
jurisdiction to reach the underling claim for service 
connection and adjudicate it on the merits on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380 (1383-4 (Fed. Cir. 
1996).  See also Bulter v. Brown, 9 Vet. App. 167, 171 
(1996).  If the Board finds that new and material evidence 
has not been submitted, then its analysis must end, as 
further analysis is neither required nor permitted.  See 
Barnett, 83 F.3d at 1383-4.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, and not appealed, VA 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  The Appellant filed her petition to reopen 
her claim in August 2004.  Therefore, the amended definition 
of what constitutes "new and material" evidence is 
applicable.  Under the revised standards, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The additional evidence received since the prior, April 2001, 
unappealed denial of the claim consists of a private medical 
record and VA Medical Center (VAMC) records.

All of this evidence is new because it has not been submitted 
to VA before and, therefore, never considered.  But this 
evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the cause-of-
death claim.  38 C.F.R. § 3.156(a).  Specifically, none of 
this evidence suggests the Veteran's death was a result of 
his military service from March 1943 to January 1946.  

The subject medical reports merely present the Veteran's 
medical condition, including tests and examinations, in 1999 
- less than a year before his death.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing Veteran's current condition are not material to 
issue of service connection and are not sufficient to reopen 
claim for service connection based on new and material 
evidence.).  Furthermore, the Appellant, as a layperson, 
cannot establish this causal nexus (link) herself, so her 
testimony and statements attempting to do this are 
insufficient to reopen her claim.  See Routen v. Brown, 10 
Vet. App. 183, 186, (1997) ("[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108").  

Accordingly, the Board finds that no new and material 
evidence to reopen the claim for service connection for the 
cause of the Veteran's death has been submitted.  38 U.S.C.A. 
§ 5108.  Furthermore, inasmuch as the Appellant has not 
fulfilled her threshold burden of submitting new and material 
evidence to reopen her finally disallowed claim, the benefit-
of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been submitted, the 
application to reopen the claim for service connection for 
the cause of the Veteran's death is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


